Citation Nr: 0502251	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  99-11 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of Section 1318, Title 38 of 
the United States Code.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to the provisions of Chapter 35, Title 38 of the 
United States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from March 1945 to November 1946 and 
from September 1950 to November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on August 12, 2003, which vacated a 
January 2003 Board decision as to the issue of entitlement to 
service connection for the cause of the veteran's death and 
remanded the case for additional development.  The Board 
remanded the case to the RO for additional development in 
April 2004.

The appeal initially arose from a January 1999 rating 
decision by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In August 2001, the 
appellant testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

As a preliminary matter, the Board notes that in August 2004 
the appellant submitted a motion to vacate or reconsider the 
Board's April 2004 action to continue the stay on the 
appellant DIC claim under the provisions of 38 U.S.C.A. 
§ 1318 (1318 claim).  The Board finds, however, that a 
specific determination as to this motion is not warranted 
because the Board's April 2004 action did not include an 
"appellate decision" that is subject to motions to vacate 
or for reconsideration under 38 C.F.R. §§ 20.904, 20.1000 
(2004).  

The Board further finds no merit to the appellant's assertion 
that her 1318 claim should not be subject to the revised stay 
because her claim was submitted prior to January 21, 2000, 
the publication and effective date of an amendment to 
38 C.F.R. § 3.22.  In National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 
38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, 
which interpreted a virtually identical veterans benefit 
statute, 38 C.F.R. § 1311(a)(2), and that VA failed to 
explain its rationale for interpreting these statutes (1311 
and 1318) in conflicting ways.  The Federal Circuit remanded 
the case and directed VA to stay all proceedings involving 
claims for DIC benefits under 38 U.S.C. § 1318 where the 
outcome was dependent on 38 C.F.R. § 3.22 pending the 
conclusion of expedited rulemaking.  It is significant to 
note that the Federal Circuit provided no exceptions to the 
stay for claims filed before January 21, 2000.

In August 2001, the Board and all VA regional offices and 
centers suspended the adjudication of claims for DIC benefits 
under the provisions of 38 U.S.C. § 1318 where the veteran 
was not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as these cases may 
involve "hypothetical entitlement."  Chairman's Memorandum 
No. 01-01-17 (August 23, 2001); VBA Fast Letter No. 01-77 
(Aug. 17, 2001).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  The Federal Circuit held that, 
although VA could construe the language of the two statutory 
sections to foreclose the reopening of all total disability 
claims filed during the veteran's lifetime except for clear 
and unmistakable error (CUE) claims, VA did not address why 
other grounds for reopening closed proceedings (in addition 
to CUE) should not also be allowed.  The Federal Circuit 
remanded the case for VA to explicitly consider the various 
interpretations of sections 1311 and 1318 concerning the 
issue of reopening, and to make a rational selection among 
the alternatives with supporting explanation.  The Federal 
Circuit revised the stay order imposed in NOVA I, directing 
VA to process all DIC claims, including "hypothetical 
entitlement" claims, except for claims under 38 U.S.C. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim on the grounds of new and material evidence, pending 
further rulemaking proceedings.

In April 2003, the Board lifted the stay, imposed by 
Chairman's Memorandum No. 01-01-17, on most DIC claims, 
including "hypothetical entitlement" claims, but continued 
a stay on processing appeals relating to entitlement to 
dependency and indemnity compensation (DIC) benefits under 
38 U.S.C. §§ 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim that was finally decided during the veteran's 
lifetime on the grounds of new and material evidence.  
Chairman's Memorandum No. 01-03-09 (April 8, 2003).

The appellant, citing Timberlake v. Gober, 14 Vet. App. 122 
(2000), has asserted that her 1318 claim should not be 
subject to the temporary stay of adjudication because it was 
filed prior to January 21, 2000.  The Board notes, however, 
that the holding in Timberlake cited by the appellate was 
based upon case law established in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that has been expressly overruled by 
the Federal Circuit.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  It is unclear to what extent, if any, the 
holding in Timberlake remains valid law.  Based upon the 
Federal Circuit's holdings in NOVA I and NOVA II and VA's 
interpretation of those decisions, the Board finds no 
exception to the temporary stay of adjudication 1318 claims 
because they were filed prior to January 21, 2000.

In this case, the record is clear that the veteran was not 
rated totally disabled for a continuous period of at least 
ten years prior to death, or at least five years from the 
veteran's release from active duty, nor has the appellant 
asserted that claims denied during the veteran's lifetime 
involved CUE.  Thus, the only remaining theory of entitlement 
for the appellant's 1318 claim is if a claim denied during 
the veteran's lifetime could be reopened by new and material 
evidence.  Therefore, the temporary stay on this 1318 DIC 
claim must remain in effect pending the completion of the 
directed rulemaking and lifting of the stay.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the VCAA as it applies to her claims by 
correspondence dated in May 2004.  

A review of the record shows that in correspondence dated in 
October and November 2004 the appellant requested copies of 
VA medical evidence obtained subsequent to the April 2004 
Board remand.  She also asserted that the RO had not 
considered all of the evidence of record.  The Board notes a 
September 2004 supplemental statement of the case did not 
consider pertinent VA medical opinions dated in May and 
September 2004 and that the RO apparently did not respond to 
the appellant's request for copies of VA medical evidence.  
Therefore, the Board finds due process requires additional 
development as to these matters prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should respond appropriately 
to the appellant's request for copies of 
VA medical evidence obtained subsequent 
to the April 2004 Board remand.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the record 
(including all evidence received since 
the December 2002 supplemental statement 
of the case) with consideration of all 
applicable law and regulations.  If any 
benefit sought remains denied, the 
appellant and her attorney should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



